          Case 8:20-bk-13014-MW                     Doc 43 Filed 01/18/21 Entered 01/18/21 14:46:16                                      Desc
                                                     Main Document    Page 1 of 5

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
Roksana D. Moradi-Brovia (Bar No. 266572)
Matthew D. Resnik (Bar No. 182562)
RESNIK HAYES MORADI LLP
17609 Ventura Blvd., Suite 314
Encino, CA 91316
Telephone: (818) 285-0100
Facsimile: (818) 855-7013
roksana@RHMFirm.com
matt@RHMFirm.com


     Individual appearing without attorney
     Attorney for: Debtor

                                       UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                      DIVISION

 In re:                                                                      CASE NO.: 8:20-bk-13014-MW
                                                                             CHAPTER: 11

                                                                                  NOTICE OF BAR DATE FOR FILING
                                                                               PROOFS OF CLAIM IN A CHAPTER 11 CASE
                 NORTHERN HOLDING, LLC,                                                    [LBR 3003-1]

                                                                                  No hearing: LBR 9013-1(q)
                                                                                  Hearing information
                                                                             DATE:                 01/13/2021
                                                                             TIME:                 9:00 a.m.
                                                                             COURTROOM:            6C
                                                                             ADDRESS:              411 W. Fourth Street
                                                                                                   Santa Ana, CA 92701
                                                               Debtor(s).

1. Bar Date. The court has set a deadline of (date) March 31                 , 20 21 (Bar Date), for creditors in the
   above-referenced case to file proofs of claim against the Debtor’s estate. ON OR BEFORE THE BAR DATE,
   PROOFS OF CLAIM MUST BE FILED WITH THE COURT CLERK AT:
          255 East Temple Street, Los Angeles, CA 90012                                411 West Fourth Street, Santa Ana, CA 92701
          21041 Burbank Boulevard, Woodland Hills, CA 91367                            1415 State Street, Santa Barbara, CA 93101
          3420 Twelfth Street, Riverside, CA 92501

2. Form. You may obtain a Proof of Claim form (Official Form 410) on the Bankruptcy Court’s web site at
   http://www.cacb.uscourts.gov, or visit the Intake area at any division of the Court.

3. Exceptions to the Bar Date. Exceptions to the Bar Date include, but are not limited to, the following:

           (a) Executory contracts/unexpired leases. For claims arising from rejection of any executory contract or
               unexpired lease, the last day to file a Proof of Claim is the later of (a) the Bar Date or (b) 30 days after the
               date of entry of an order authorizing the rejection of such contract or lease or after any automatic rejection of
               such contract or lease. See 11 U.S.C. §§ 365(d)(4) and 502(g).

            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                           Page 1                                       F 3003-1.NOTICE.BARDATE
        Case 8:20-bk-13014-MW                    Doc 43 Filed 01/18/21 Entered 01/18/21 14:46:16                                      Desc
                                                  Main Document    Page 2 of 5

        (b) Governmental units. For claims of governmental units, the last day to file a Proof of Claim is the later of
            (a) the Bar Date or (b) before 180 days after the date of the Order for Relief in this case (the person signing
            this form has determined that the Order for Relief was entered on (date) _______________,
                                                                                        10/28/2020           and therefore
                                                     04/26/2021
            calculates that this deadline is (date) _______________).    See 11 U.S.C. §§ 101(27) and 502(b)(9).

        (c) Avoidance. For claims arising from the avoidance of a transfer under chapter 5 of the Bankruptcy Code (11
            U.S.C. § 544 and following), the last day to file a Proof of Claim is the later of (a) the Bar Date or (b) 30 days
            after the entry of judgment avoiding the transfer. See 11 U.S.C. § 502(h).

        (d) Agreed claims. If your claim is listed on the Debtor’s official bankruptcy schedules of assets and liabilities
            (Schedules) and it is not listed as disputed, contingent, unliquidated or unknown, then your claim is deemed
            filed in the amount set forth in those Schedules. 11 U.S.C. § 1111(a). But, if your claim is not listed on the
            Schedules, or is listed as disputed, contingent, unliquidated or unknown, or if you disagree with the amount or
            description of your claim (e.g., its description as unsecured or non-priority), then you must timely filed a Proof
            of Claim as set forth in this Notice.

4. 11 U.S.C. § 503(b)(9) Claims. Claims arising from unpaid goods received by the Debtor in the ordinary course of
   business within 20 days prepetition are subject to an administrative expense priority pursuant to 11 U.S.C. §§ 507(a)(2)
   and 503(b)(9). Any creditor who wishes to assert such a claim must file a Proof of Claim by the Bar Date, modified as
   follows: (a) Section 2 of Proof of Claim. Identify: (i) the goods for which the Debtor has not paid; (ii) the method(s) of
   shipment; (iii) the actual date(s) when those goods were received by the Debtor (or state that an estimated date has
   been used); and (iv) the place of delivery – e.g., “computers shipped via U.S. mail, received by the Debtor at the
   Debtor’s warehouse on [insert estimated date]” (use a continuation sheet if necessary); (b) Section 5 of Proof of Claim.
   Check the box for “Other” priority and specify that priority is under 11 U.S.C. §§ 507(a)(2) and 503(b)(9).

5. Interest Holders. If the Debtor or the chapter 11 trustee believes it necessary to set a bar date for interest holders
   (e.g., holders of common or preferred stock), then, before this Notice is served, the chambers of the presiding judge in
   this case must be contacted for further instructions.

FAILURE OF A CREDITOR TO FILE A PROOF OF CLAIM ON OR BEFORE THE DEADLINE MAY RESULT IN
DISALLOWANCE OF THE CLAIM OR SUBORDINATION UNDER THE TERMS OF A PLAN OF REORGANIZATION
WITHOUT FURTHER NOTICE OR HEARING. 11 U.S.C. § 502(b)(9). CREDITORS MAY WISH TO CONSULT AN
ATTORNEY TO PROTECT THEIR RIGHTS.


      01/18/2021
Date: _______________                                      By: /s/ Roksana D. Moradi-Brovia
                                                               Signature of Debtor, chapter 11 trustee, or their attorney


                                                           Name: Roksana D. Moradi-Brovia
                                                                 Printed name of Debtor, chapter 11 trustee, or their attorney




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 2                                       F 3003-1.NOTICE.BARDATE
        Case 8:20-bk-13014-MW                      Doc 43 Filed 01/18/21 Entered 01/18/21 14:46:16                                      Desc
                                                    Main Document    Page 3 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

17609 Ventura Blvd., Suite 314, Encino, CA 91316.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF BAR DATE FOR FILING PROOFS OF
CLAIM IN A CHAPTER 11 CASE [LBR 3003-1] will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
1/18/2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) 1/18/2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

No Judge's Copy required for documents less than 25-pages per GENERAL ORDER 20-06 - IN RE: PROCEDURES FOR
PHASED REOPENING DURING COVID-19 PUBLIC EMERGENCY.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 1/18/2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 1/18/2021                                Ja’Nita Fisher                                        /s/ Ja’Nita Fisher
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 8:20-bk-13014-MW          Doc 43 Filed 01/18/21 Entered 01/18/21 14:46:16         Desc
                                Main Document    Page 4 of 5


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

   •   Nancy S Goldenberg nancy.goldenberg@usdoj.gov
   •   Michael J Gomez mgomez@frandzel.com, dmoore@frandzel.com
   •   Roksana D. Moradi-Brovia roksana@rhmfirm.com,
       matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfir
       m.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan
       @rhmfirm.com
   •   Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rh
       mfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sl
       oan@rhmfirm.com
   •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
   •   Reed S Waddell rwaddell@frandzel.com, sking@frandzel.com
   •   Gerrick Warrington gwarrington@frandzel.com, sking@frandzel.com

2. SERVED BY UNITED STATES MAIL:

Northern Holding, LLC
13217 Jamboree Rd #429
Tustin CA 92782

ALL CREDITORS:

Franchise Tax Board                               P. O. Box 683
Bankruptcy Section MS: A-340                      Washington, DC 20044
PO Box 2952
Sacramento, CA 95812                              Civil Process Clerk
                                                  United States Attorney’s Office
Internal Revenue Service                          Federal Building, Room 7516
PO Box 7346                                       300 North Los Angeles Street
Philadelphia, PA 19101                            Los Angeles, CA 90012

Employment Development Dept.                      Bank of America
Bankruptcy Group MIC 92E                          PO Box 15019
Po Box 826880                                     Wilmington, DE 19850
Sacramento, CA 94280
                                                  Capital One
California Department of Tax and Fee              PO Box 60599
Administration                                    City of Industry, CA 91716
Account Information Group MIC:29
P.O. Box 942879                                   Electro-Steam Generator Corp.
Sacramento, CA 94279                              50 Indel Ave.
                                                  Rancocas, NJ 08073
U. S. Securities and Exchange Commission
Attn: Bankruptcy Counsel                          Erich Russell
444 South Flower Street, Suite 900                2380 Live Oak Road
Los Angeles, CA 90071-9591                        Paso Robles, CA 93446

Attorney General                                  Farm Credit West
United States Department of Justice               3755 Atherton Rd
Ben Franklin Station                              11707 Fair Oaks Blvd
Case 8:20-bk-13014-MW          Doc 43 Filed 01/18/21 Entered 01/18/21 14:46:16   Desc
                                Main Document    Page 5 of 5


Rocklin, CA 95765                               Po Box 99700
                                                Sacramento, CA 95899
Farm Credit West, FLCA
c/o Frandzel Robins Bloom & Csato, L.C.         San Luis Obispo Tax Collector
Attn: Michael J. Gomez,Reed Waddell             1055 Monterey St Room D290
and Gerrick Warrington                          San Luis Obispo, CA 93408
1000 Wilshire Boulevard, 19th Floor
Los Angeles, California 90017                   Sunbelt Rentals
                                                Po Box 409211
Mortgage Lender Services as Agent               Atlanta, GA 30384
Farm Credit West, FLCA, as Trustee
11707 Fair Oaks Blvd                            West Coast Wine Partners
Fair Oaks, CA 95628                             134 Church Street
                                                Sonoma, Ca 95476
PG&E
